frvernal revenue service appeals_office el camino avenue suite sacramento ca release number release date date date certified mail department of the treasury taxpayer_identification_number a person to contact eri naniel roe aniel frisch fax tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our adverse determination was made for the following reason s a substantial amount of your organization's assets inured to the private benefit of your founder because a substantial amount of your charitable assets were used for private purposes the organization is not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms or for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for i fg ga hugh d whitledge ft zp appeals team manager enclosure publication department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date october contact person identification_number contact number fax number employer_identification_number vil legend b-name c--name d -name e - name f - name g - credit card h - credit card j - credit card k - credit card m - trust n -- state p - date q - country r country s - city t- year u - year v - year x - vehicle y - clothing line z - retail store dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 facts do you pass the operational_test required of c organizations no for the reasons described below do the personal expenses of b and e result in prohibited inurement as described in sec_1_501_c_3_-1 of the income_tax regulations yes for the reasons described below do you maintain adequate_records showing sufficient control and discretion to ensure that your distributions are used exclusively for charitable educational and religious purposes as described in sec_501 of the code no for the reasons described below you were formed as a nonprofit corporation in the state of n on p your articles of incorporation list your purposes as follows to provide referral services and information to families and children concerning medial psychiatric mental health substance abuse treatment and employment matters to provide job placement services for unemployed and or underemployed individuals to provide information and assistance to families coping with domestic violence and to refer the family to the appropriate profession social worker or state_agency to operate a telephone hotline to provide free referrals to medical mental health substance abuse or other professionals to provide children and teenagers with mentors role models to encourage development of productive habits and to discourage drug alcohol use and other self-destructive behavior to sponsor safe and responsible social and recreational activities for children and teenagers including dance theater arts crafts and sporting events to provide limited financial assistance to underprivileged families or children to help ensure that they have access to appropriate medical mental health drug treatment and other professional services to sponsor classes and or seminars for children and families concerning substance abuse prevention substance abuse treatment domestic violence education employment and other social issues your articles of incorporation also limit your purposes as being exclusively for charitable educational scientific or religious purposes within the meaning of sec_501 of the code the above purposes reflect the activities listed in your application you anticipate that the majority of individuals using your services will be working poor or lower middle class you further clarify that you give lectures and pass out religious based literature such as prayer books brochures and audio recordings of lectures your events take place in the local community as well as in q and r you maintain a website that provides free audio and video classes to visitors and includes listings of your events schedule you spend _ of your time on weekly mentoring programs for teenagers and young adults medical referrals domestically and internationally on your behalf to work with similar organizations throughout the world on organizing and hosting formal events and lectures on fundraising and on on administrative functions b travels of total expenses of total expenses supplies approximately your budgeted expenses include compensation approximately' events and meetings approximately of total expenses travel_expenses and air fare approximately ' of total expenses and other administrative expenses you indicate travel_expenses include gas tolls flights and vehicle lease you also pay meals and travel_expenses for volunteers including providing food at lectures and events the general ledgers you provided show the following expenses in approximated numbers facilities and equipment including vehicle - dollar_figure o year t e office expense - dollar_figure operations - dollar_figure program expenses - dollar_figure travel - dollar_figure o o e year u o o o o o facilities and equipment including vehicle - dollar_figure office expense - dollar_figure operations-dollar_figure _ program expenses - travel-h _ year v first quarter only o facilities and equipment including vehicle - dollar_figure office expense - dollar_figure operations - dollar_figure program expenses - dollar_figure travel - dollar_figure_ a further breakdown of your program expenses includes holiday distributions library o o outside services lectures shabbatons clothing medical events programs and other your board_of directors consists of b c and d b who is also known as f organizes weekly events for the community determines the content of lectures and of literature hires speakers supervises volunteers and fundraises b is the only compensated board member earning around dollar_figure_ -__- around dollar_figure’ per month you later stated that b’s compensation is a month working approximately hours a week e is b’s spouse e serves as a volunteer working with youth and distributing goods to needy individuals e was an initial board member but was removed when you decided to appoint a board that did not consist of family members b is responsible for the day to day control of your financial transactions including ensuring revenues are deposited and expenses are properly paid all donations are deposited in your bank accounts by b or by a volunteer under the direction of b all expenses and contracts must be approved by b or the accountant who reports all transactions to b b is the sole signatory on your bank accounts you determined there is no need to have more than one individual with check signing authority because b is most familiar with your activities he was given this authority this decision was made to simplify record keeping the board_of directors reviews financial statements every six to eight weeks _ you reimburse expenses of volunteers and board members in the past you have not required volunteers to submit documentation of reasonable expenses because b is familiar with your activities and b approves all expense reimbursements you state you were deficient in maintaining expense substantiation and reimbursement records due to the rapid growth and nature of your activities currently you require an expense report and or receipts for all expenses invoices and receipts are furnished to your accountant for recordkeeping but not for payment or approval the majority of reimbursement requests are submitted by b you explain that volunteers are permitted to make cash withdrawals at atms to assist with pressing needs volunteers are limited to minimal cash withdrawals and all your funds are subject_to review by b and accountants who report to the board examples of these withdrawals include cash withdrawals at various casinos in s you indicated you send volunteers to help troubled youth who gamble there your volunteers withdraw funds there which are used to assist youth pay gambling debt and provide transportation the amount ranges up to around dollar_figure provided to substantiate how withdrawn funds were used at a time no reports were you indicate you have had irregular cash_flow from donations this has forced you to rely on loans and credit cards to pay expenses you state donations eventually allow you to cover your expenditures you used borrowed funds rather than decreasing spending because of your irregular cash_flow and because many of your activities are not planned since you do not turn away those who are in need you sometimes borrow money from donors other organizations or persons sympathetic to your goals to pay monthly bills you indicate you usually repay such loans within a day period you do not formally document loans and have never borrowed money from a bank or financial_institution you indicated the loans are repaid by check wire transfer you indicate b and e have used too much of their own funds and credit to finance your irregular cash_flow needs unsigned board meeting minutes were provided for t and u in t the minutes state b offered to lend you up to dollar_figure paid back with the proceeds of fundraising the loan shall have payment priority to the broadest legal and possible extent in addition b proposed at this meeting to use b’s personal credit cards for your expenses it was determined you would use b's credit cards for seven months and then re-evaluate the agreement in u you met and determined your current system of loans and repayments was the most effective ‘interest free which will be _ b has loaned funds to sustain operations since your formation when needs arise b advances funds to ensure continued operations by allowing you to use b and e’s personal credit cards b approves the loan in conjunction with consultation among board members there is no interest charged by the officer other than interest charged by the credit card companies b is reimbursed to the extent that normal operations can be funded with remaining funds you rely on seven credit cards three issued to you three issued to e and one issued to an inactive company of b you rely on the credit cards issued to b and e because of your limited credit availability all credit cards were issued to b or e or personally guaranteed by b or e your general ledger balance_sheet list sec_4 credit cards g h j and k though the actual ledger lists up to seven additional credit cards which appear to be paid off each year in t your credit card liabilities totaled around dollar_figure in the first quarter of v your credit card balance was around dollar_figure loans payable in the current liabilities section of your balance_sheet your loans payable amounts total approximately dollar_figure first quarter of v respectively ‘and in u around dollar_figure in t u and the and dollar_figure you also reported dollar_figure _ the loans payable is broken into three sections cc payments unknown and m who is unrelated to you the cc payments section of your general ledger is primarily increased by credits which appear to be payments to the credit card companies the unknown and m section are increased by loaned funds deposited in your bank account the cc payments account is decreased by debits to a subaccount entitled salary - f the debits are primarily for credit card purchases made at several high-end clothing stores such as z this account has also been decreased for checks written to b the unknown account and m account are decreased by checks written from your bank account which appear to be loan repayments you also make payments from your bank account to the g h j and k accounts account statements from the credit cards you use were provided the statements show multiple purchases of floral arrangements jewelry salon services lawn service and clothing from high-end stores such as y and z you indicated floral arrangements were purchased for events for your facility and as gifts of congratulations you indicate jewelry and clothing from high-end stores are made to reward volunteers for exceptional efforts the recipients are normally recommended by b or other board members you state that if items are provided to b they are treated as compensation the lawn service expenses were categorized on the ledger as both maintenance and office expenses in u they were later included in schedule itemizing items paid_by you for b’s benefit see schedule information below some clothing purchases were treated as reductions to a loans payable account on the general ledger discussed above however some clothing purchases were categorized as clothing expenses on the general ledger you first indicated that you purchased clothing for those in need as part of your charitable programs you later stated clothing purchases at high end stores are treated as gifts or compensation you prepared a schedule entitled ‘loan due to officer ’ it itemizes amounts paid on your behalf by b on b and e's credit cards essentially it increases for credit card payments b makes to cover your expenses you state this account is reduced by payments made by you against the balance you also provided another schedule entitled ‘transaction detail ’ which details all items paid_by you that were for b’s benefit or were unclear and charged to his account you indicate in t the amount due to b was almost per your records the amount of personal items you paid for b’s benefit was nearly dollar_figure_ the amount of personal expenses you paid for b’s benefit was around dollar_figure in u the amount you owed to b was around personal expenses identified as line items on credit card bills are reviewed by outside accountants who report any irregularities to the board your accountant erred on the side of being conservative by treating any expenditure that was unclear as personal to b and e if it was not clear that if an expense pertained to you it was treated as a personal_expense of b and e and charged to b’s compensation loan account you provided b and e’s form 1040s for t and u these list their adjusted_gross_income as approximatelydollar_figure a year - e has a lease for a vehicle which is used almost exclusively by b and paid for by you the lease shows the vehicle is a new x the agreed upon value of the car upon signing the lease in u was almost dollar_figure the lease payment was approximately dollar_figurea month you explain e leased the vehicle because you did not have sufficient credit history to lease the vehicle directly b uses the car to get to and from work and go to meetings and appointments you state b may use the vehicle for incidental personal errands at the end of a work day but the family has a separate vehicle for travel unrelated to your operations you pay for the gas maintenance and other vehicular expenses for this car no written documentation between you and e was provided showing your agreement to pay e’s lease law sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of regulations explains the prohibition against private_inurement as follows distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest revrul_56_304 1956_2_cb_306 states that an organization which otherwise meets the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service revrul_68_489 1968_2_cb_210 describes an organization exempt from federal_income_tax under sec_501 of the code that distributes part of its funds to organizations not themselves exempt under that provision the exempt_organization ensured use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of its own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes held the distributions did not - jeopardize the organization's exemption under sec_501 of the code in 325_us_844 the court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose in 71_tc_102 the court found that the organization’s officers received amounts of money in the form of grants these grants carried with them no legal_obligation to repay any interest or principal petitioner contended as it had during the administrative_proceeding before the service that the grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing shelter and medical attention however petitioner was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose the failure to develop criteria for grant disbursements or to keep adequate_records of each recipient can result in abuse accordingly it was found that the organization failed to establish that their disbursements constituted an activity in furtherance of an exempt_purpose under sec_501 of the code in western catholic church petitioner v commissioner of internal revenue 73_tc_196 the petitioner's only activities were some individual counseling and distribution of a few grants to needy individuals while its primary activity was investment of funds the directors borrowed money in its name but used some of it for automobiles and to pay off personal loans the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or that no part of its earnings inured to the benefit of its officer in 74_tc_846 the organization's founder and his wife executed vows of poverty and transferred all their possessions and income to the organization on the condition that it qualified under sec_501 the founder controlled all financial decisions of the organization the court found that a substantial purpose of the organization was to serve the private interests of the founder and his wife accordingly the court held that the organization did not qualify under sec_501 in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar's owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar's activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in rameses school of san antonio texas v commissioner of internal revenue tcmemo_2007_85 wl us tax ct the court held that the irs properly revoked the exempt status of a school on the grounds that its earnings inured to the benefit of its founder who also served as its executive director president and ceo the record showed that the founder issued numerous organization checks to herself and withdrew cash from organization accounts for which the record showed no documented business purposes the record also contained thousands of dollars of expenditures directed to retail stores credit card companies financial institutions and other businesses for which there was no evidence of a business_purpose or board authorization records did not show there was any documented system for loans to repayments by the founder or for loans by the founder and reimbursements from the school the school failed to establish it was operated exclusively for an exempt_purpose in that it was operated for the benefit of private interests and net_earnings inured to the benefit of its founder the facts showed factors indicative of a prohibitive relationship including control by the founder of the entity’s funds assets and disbursements use of entity moneys for personal expenses payment of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and the purported loans to the founder showing a ready private source of credit the organization had provided no credible information to support an exempt_purpose for the expenditures application of law failure to establish operations are exclusively for exempt purposes based on our analysis you do not satisfy the operational requirements of the code and regulations to be recognized as exempt under sec_501 of the code you have not shown you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators designated individuals or organizations controlled by such private interests moreover you have not shown that you are formed exclusively for an exempt_purpose under sec_501 of the code to be exempt under sec_501 an organization must be both organized and operated for one or more exempt purposes specified in the section the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes see better business bureau ruling an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more purposes specified in sec_501 similarly you have the non-exempt purpose of operating for the private benefit of your board member b and b’s spouse e sec_1 c - d ii of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest by allowing b to control your financial decisions including when to make loans when and how to repay loans what expenses to reimburse and when to make cash withdrawals an environment for allowing your funds to be used for private benefit is created the method of repayment of funds through undocumented unapproved payments of personal expenses demonstrates your existence privately benefits b and e an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals or its activities further private rather than private interests like the organization in rameses your operations show factors indicative of prohibited inurement and private benefit - control by your founder b over your funds assets and disbursements payments of personal expenses to your founder without any evidence or analysis of reasonableness and an ability of your director to make disbursements without apparent financial controls this is evident in your methods for accounting for certain expenditures you state your accountant erred on the side of being conservative by treating any expenditure that was unclear as personal to b and e if it was not clear that if an expense pertained to you it was treated as a personal_expense of b and e and charged to b’s compensation loan account in all you have been using personal credit cards to make purchases for reimbursement through your accounts certain purchases have been made for insiders others you have stated were for volunteers but you have been unable to thoroughly substantiate a significant amount of transactions controlled through personal accounts attributed to your operations you have essentially mixed yours with personal accounts your failure to thoroughly explain this pattern of fund management including insufficient documentation for many transactions does not establish you are operated exclusively in furtherance of sec_501 purposes the misappropriation and mismanagement of your funds flow through to your founder b and b’s family this conclusion is based upon representations and materials in the application file that show you b and e are related and interconnected and have commingled finances and operations see p l l scholarship v commissioner supra where the court found that activities of a taxpayer and lounge were so interrelated as to be functionally inseparable similarly you b and e have financial transactions so interrelated it is nearly impossible to separate a review of your books and the explanation provided as to your accounting methods demonstrates this point the lack of fund management is found to be substantial and is considered to be in furtherance of non-exempt purposes and therefore prevents you from qualifying for exemption under sec_501 of the code see sec_1_501_c_3_-1 of the regulations which provides that if more than an insubstantial part of its activities is not in furtherance of an exempt purposes then the organization will not be regarded as operated exclusively for one or more exempt purposes since transactions resulted in substantial private benefit to b and e you have a substantial nonexempt purpose and do not qualify for exemption under sec_501 impermissible private benefit and earnings that inure to insiders per sec_1_501_c_3_-1 of the regulations an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals where an activity provides a direct benefit to private insiders it does not matter that the benefit may be quantitatively insubstantial even a small amount of inurement is fatal to exemption your records show b is using b and e's personal credit cards both for personal and organizational_expenses paying for personal expenses of b a board member confers a personal benefit to an insider and constitutes prohibited inurement you are responsible for paying the credit cards or reimbursing for payments made by b paying for these personal expenses clothing lawn service salon services results in private benefit to b and e an organization that operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests by definition does not operate exclusively for exempt purposes since your operations result in inurement you do not qualify for exemption under sec_501 b has near absolute control and discretion over your operations is solely responsible for your checking accounts and has control and authority over all your financial matters b has used loans he made to you to pay for personal expenses such as clothes lawn service and jewelry b authorizes all reimbursements while at the same time being the individual requesting the majority of the reimbursements b is authorized to make withdrawals of cash which you identify as petty cash for which no reports are required to be made as was discussed in rameses were the founder of the school enriched herself by issuing checks to herself as payee and making cash withdrawals this constituted inurement in this case there was no documentation for loans and the founder had unfettered discretion to direct and manage the operation of the school likewise you have an individual b that has unfettered control and discretion of your finances your loan transactions have no discernable system or documentation and you operate with limited board interaction in addition your records show that b received benefits by paying for personal expenses with funds he loaned to you the records you have provided do not show these personal expenses were for any exempt purposes you indicate b has put in more funds loans payable than he has received back however the records provided do not show any substantiation these purchases were reported anywhere as compensation nor do they show they were part of any formal loan repayment program agreed upon by all board members as found in the rameses case the personal expenses received by b are considered to be similar and constitute inurement therefore you are similarly regarded as not operated exclusively for exempt purposes because you are operated for the private interests that constitute inurement similar to the organization in basic bible church v commissioner your founder b controls all your financial decisions you state that b and e have already ready spent too much funding sustaining your operations however they continued to allow you to use their credit cards without any documented limitations though your board minutes stated b would loan arounddollar_figure___-__-sthe amount of the loan payable due to b has reached as highasdollar_figure __-_i‘at times b is also the one making the majority of the purchases you indicate you have not cut spending due to the emergency nature of many of your operations however a significant portion of your expenses relate to office expenses facilities vehicles and travel which are all generally planned expenses one example is the leasing of the x this lease was entered into by e with no written documentation from you that you agreed to take over the lease payments this resulted in a monthly payment of more thandollar_figure __in addition to insurance maintenance and other vehicle expenses there was no documentation your board were participants in the selection of the type of vehicle that was appropriate for both your operational or budgetary needs the economic_substance of this transaction combined with the nature of the personal purchases of clothing salon services and other items and reimbursement policies allowing b to approve his own reimbursements show that b and e are using you to pay for personal expenses you serve the private interests of b and b’s spouse e and therefore do not qualify under sec_501 failure to maintain sufficient records to establish control and discretion you are like the organization in church in boston v commissioner which described an organization that made distributions and failed to maintain adequate_records the court held that the grants the organization made were not in furtherance of an exempt_purpose because the organization was unable to furnish adequate documentation in support of the funds given similarly you have not furnished adequate documentation or described adequate controls over finances which lead us to a determination that no funds will be used to further private interests without procedures to determine which expenses are for exempt purposes and which are for personal expenses it is impossible to know which expenses b is paying for and which expenses you are paying for the control b maintains over your funds combined with your system of loans through credit card usage creates an environment for the private use of your funds therefore we are unable to determine you are operating for exclusively c purposes you do not maintain adequate_records required for exemption as found in revrul_56_304 this ruling provides records and case histories should be maintained to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and organization insiders although revrul_56_304 describes requirements for distributions of funds to individuals these requirements are nonetheless applicable to distributions made to organizations to show any distributions are made on a true charitable basis aside from bank statements and a general ledger you have provided very little documentation supporting financial transactions including loans donations reimbursements or personal expenses in fact you regularly refer to b your board member as the one most involved in these financial transactions and thus having the sole authority the nature of b’s control_over financial transactions and b and e’s financial intertwining with you make it impossible to separate see p l l scholarship your financial controls and records show b and e stand to benefit from your existence through your commingled financial activities this private benefit to insiders precludes exemption under sec_501 your application and financial information shows you lack adequate_accounting record keeping and cash controls as discussed in west catholic church v commissioner the failure to keep adequate_records a lack of records that allow funds to be traced completely and instances where funds pass back and forth between parties caused the organization to be nonexempt the court held that the organization was not able to show that no part of its earning inured to the benefit of its officer similarly the materials in your application show numerous payments of personal expenses of b the accounting for these transactions does not distinguish personal expenses paid and expenses paid to conduct your operations you have classified lawn service expenses as your maintenance_expenses and your office expenses and also as personal expenses of b you have classified clothing and jewelry purchases as your holiday payments your clothing expenses and the personal expenses of b b has complete control of all financial transactions which are reported only to an outside accountant there are no procedures on how credit card purchases are recorded and tracked and no written documentation of loan agreements based on your records lack of financial procedures and controls and lack of written documentation supporting personal expenses it cannot be determined which purchases were made to support your programs and which purchases were personal expenses you are unlike the organization described in revrul_68_489 in this ruling an exempt_organization showed that it would ensure use of the funds it disbursed for permitted purposes by retaining control and discretion as to the use of the funds and maintaining records limiting distributions to specific projects that further its own purposes you did not maintain adequate_records for the distributions you made and you did not have adequate control and discretion to ensure charitable and religious purposes rather than private interests were exclusively furthered the records and financial materials you have provided show that you do not maintain sufficient records and controls to detail your activities and financial transactions and therefore are unable to show that you exclusively further c exempt_activities applicant’s position you maintain you are only responsible for paying those expenses_incurred by b and e that relate to and are incurred for the purpose of your charitable activities you indicate b’s personal expenses paid for by you are reported to b as compensation you also hold that b has given you more funds than b has received in the form of personal expenses therefore no net compensation was paid to b for either of those years and also results in no benefit to b service response to applicant’s position even though you state you are only responsible for paying organizational_expenses the financial information you provide shows otherwise you used b and e’s credit cards to pay for your expenses in the form of a loan from b b and e also used the cards to pay for personal expenses you then make payments to the credit card companies there are no real policies controls or procedures in place to ensure the funds you pay are only for your expenses also b has complete control of your financial transactions and is the only one responsible for authorizing increasing loan amounts and making expenditures you have provided no documentation showing personal expenses paid_by you to b and e were ever reported as compensation in addition your records contain no written documentation in regards to loans specifically you have not shown your board agreed to repay loans through paying personal expenses or any authorization of loan repayments at all given b’s authority over your financial transactions and the inseparable nature of the finances between you b and e individuals are benefitting personally from your operations and you are not operating for public over private purposes conclusion you are not operated exclusively for c purposes because you provide a substantial private benefit to your director b and b’s wife e the intermingling of personal with organization funding combined with the payment of personal expenses of b and e result inurement lastly you do not maintain adequate_records showing sufficient control and discretion to ensure that your distributions are used exclusively for charitable educational and religious purposes rather than for the private interests of your insiders therefore we conclude that you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration - the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to a deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh - internal_revenue_service eo determinations quality assurance main street room cincinnati oh ' you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely - - ecg ee a sf bag ee bong is gaa lois g lerner director exempt_organizations enclosure publication
